[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR EXEMPTION (#152)
The defendant's motion #(152) for total exemption on the ground that severance pay is deemed wages rather than property is denied. The defendant's motion for exemption of $1,000.00 of the severance pay is granted.
Severance pay is defined as "a kind of accumulated compensation for past services and a material recognition of their past value . . . or a form of compensation for the termination of the employment relation, for reasons other than the displaced employees' misconduct." (Citation omitted; internal quotation marks omitted.) Mace v. Conde Nast Publications, Inc.,155 Conn. 680, 683, 237 A.2d 360 (1967). Severance pay is not "payment of remuneration for employment payable periodically." Id., 684. It follows that severance pay may not be deemed "wages", and is therefore subject to execution. General Statutes § 52-352b(r) allows the first $1,000 of any property interest to be exempt from execution. The defendant's severance pay, therefore, is subject to execution minus the $1,000 exemption.
KARAZIN, J.